Title: To James Madison from John Brown, 7 June 1788
From: Brown, John
To: Madison, James


Sir
New York June 7th. 1788
I was honord a few days ago by your favor of the 27th. May for which accept my thanks.

It gives me no small concern to find that the People of Kentucky are not to expect your Assistance in the important Business of framing a Constitution which they have so shortly in View. At the time I took the liberty to trouble you with the request I was well aware of the multiplicity of your engagements, but flattered myself that from your familiarity with the Subject of Government a few leisure hours would have enabled you to have drawn at least the outlines of a Plan which must have greatly facillitated the execution of their undertaking & might have been effectual in preventing those fundamental errors which from want of experience & proper attention to the Subject there is but too much reason to ap[pr]ehend will take place in any System they may form. [Pe]rhaps this may still be in your power as their Convention is not to meet before the last week in July. The President informs me that he has sent you a Copy of a Resolution which Congress passed relative to the Seperation of Kentucky. This contains all that has been done upon that Subject & I fear all that will be done. From the Hudson eastwardly all the members are opposed to do any thing further in this Business than to frame an Ordinance for the admission of Kentucky to be refered to the different States & ratified by them individually or to obtain from the States the ratification of an Additional Article to the Confederation vesting powers in Congress for that purpose. Either of these plans virtually amounts to a denyal of the present Application as the Compact between Vrga. & the District becomes void if not ratifyed by Congress—before the 4th. of July. Colo Hamilton heads the Opposition from an apprehension that a compliance might embarrass the New Constitution—he is supported by all the eastern States least it might add to the Southern Interest. I suppose Kentucky will assume her independence as it cannot be expected that she will continue in her present situation untill she can be admitted under the New Government & I am inclined to believe that no application under the present will be successfull. When thus forced into unconstitutional measures ‘tis difficult to say how far they may proceed. I fear the contracted policy of the present Congress will be productive of Consequences ruinous to the tranquility of that promising Country; or to the importance & dignity of the United States; & perhaps to both. My disappointment in this Business has in a great measure prevented those exertions which I intended to remove the Objections of the Delegates from that Country to the New Constitution. Any Arguments which I could with propriety urge presuppose their admission into the Union—this at present will not be granted & all the letters I have recd. from the District hold out the Idea that they are determined not to make a second application. I have in general terms written to some of them that it is decidedly my opinion that there is not any thing to be apprehended relative to the Navigation of the Mississippi & that they ought to adopt the plan proposed. Indeed my mind is & for some time has been so irritated that I have avoided writing to my friends from the District now at Richmond my expectations respecting their independence least I might drop something which might have a similar effect upon them. I hope you have a decided majority without them & that the ninth Pillar may be raised in Virga. I am in haste Sir With esteem Yo Mo Hble Servt.
J Brown
